DETAILED ACTION
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claim feature of “a host logic encapsulating plurality reconfigurable logic regions, … the reconfigurable logic response to a transaction received at the host interface, … a validation of the transaction includes a verification of access to configuration data for a reconfigurable logic on a logic repository and a verification that the application logic is compatible with the host logic” as required in independent claims 1, 10 and 16. Examples of validations/verifications of validated configuration data are understood as disclosed in para. 0060. The role of configuration and logic repository database example is also understood via figs. 3 and 5-6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182